Case 3:16-cv-00290-GCS Document 262 Filed 04/24/20 Page 1 of 1 Page ID #5655




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

STEVAN SCHMELZER, ET AL,                       )
                                               )
                             Plaintiffs,       )
                                               )
vs.                                            )      Case No. 16-cv-290-GCS
                                               )
MARK J MUNCY, ET AL,                           )
                                               )
                             Defendants.       )

                              JUDGMENT IN A CIVIL ACTION

SISON, Magistrate Judge:

       Pursuant to the joint Stipulation of Dismissal (Doc. 261) that the matter has settled in its

entirety, this case is DISMISSED with prejudice and with each party to bear its own costs.

       Pursuant to the Order entered on April 15, 2020 (Doc. 260), the intervening Complaint

was also dismissed with prejudice and with each party to bear its own costs.

       Accordingly, this matter is DISMISSED with prejudice and the case is closed.

       IT IS SO ORDERED.

       DATED: April 24, 2020

                                             MARGARET M. ROBERTIE, Clerk of Court
                                             s/ Dana Winkeler
                                             Deputy Clerk


Approved: s/ Gilbert C. Sison
Gilbert C. Sison, U.S. Magistrate Judge




                                                                                         Page | 1
